DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US-6,062,958).
	Regarding claim 1, Wright (US-6,062,958) discloses a chemical mechanical planarization (CMP) tool comprising:
a platen (platen 120); and
a polishing pad (polishing pad 140) attached to the platen (platen 120) (Fig. 2), wherein a first surface of the polishing pad (polishing pad 140) facing away from the platen (platen 120) comprises a first polishing zone (second abrasive region 185) and a second polishing zone (first abrasive region 180), wherein the first polishing zone (second abrasive region 185) is a circular region at a center of the first surface of the polishing pad (polishing pad 140) (Fig. 4), and the second polishing zone (first abrasive region 180) is an annular region around the first polishing zone (second abrasive region 185) (Fig. 4), wherein the first polishing zone (second abrasive region 185) and the second polishing zone (first abrasive region 180) have different surface properties (Wright shows at least a difference in the surface property of abrasiveness) (Fig. 6).
	Regarding claim 2, Wright discloses the CMP tool of claim 1, wherein the first polishing zone and the second polishing zone comprise different materials (“the first region may have abrasive particles made from one material and the second region may have abrasive particles made from a different, less abrasive material”) [Wright; col. 3, lines 21-25].
	Regarding claim 3, Wright discloses the CMP tool of claim 2, wherein the first polishing zone (second abrasive region 185) comprises an organic material (polyurethane) (“polishing pad 40 may be a conventional polishing pad made from a continuous phase matrix material (e.g., polyurethane)”) [emphasis added] [Wright; col. 1, lines 25-30] (“abrasive elements 144 are preferably formed from or distributed within the matrix material 142”) [emphasis added] [Wright; col. 4, lines 25-30], and the second polishing zone (first abrasive region 180) comprises an inorganic material (where silicon dioxide and aluminum oxide are considered inorganic materials) (“abrasive particles 147 preferably occupy between 50% and 99% of the planarizing surface 145 in the first abrasive region 180, and more preferably between 60% and 80%. Suitable abrasive particles include silicon dioxide, cerium oxide, aluminum oxide and. tantalum oxide particles.”) [Wright; col. 6, lines 23-28].
	Regarding claim 4, Wright discloses the CMP tool of claim 3, wherein the organic material [of first polishing zone 185] is polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene, methylcellulose, hydropropylmethylcellulose, hydroxyethylcellulose, carboxymethylcellulose maleic acid copolymer, or polyurethane (“polishing pad 40 may be a conventional polishing pad made from a continuous phase matrix material (e.g., polyurethane)”) [emphasis added] [Wright; col. 1, lines 25-30] (“abrasive elements 144 are preferably formed from or distributed within the matrix material 142”) [emphasis added] [Wright; col. 4, lines 25-30].
	Regarding claim 5, Wright discloses the CMP tool of claim 4, wherein the inorganic material [of the second polishing zone 180] is titanium oxide, silicon oxide, aluminum oxide, copper oxide, zinc peroxide, zirconium dioxide, platinum, gold, or calcium titanate (“abrasive particles 147 preferably occupy between 50% and 99% of the planarizing surface 145 in the first abrasive region 180, and more preferably between 60% and 80%. Suitable abrasive particles include silicon dioxide, cerium oxide, aluminum oxide and. tantalum oxide particles.”) [Wright; col. 6, lines 23-28].
	Regarding claim 6, Wright discloses the CMP tool of claim 2, wherein the first polishing zone (second abrasive region 185) comprises a first mixture of an organic material (polyurethane) [Wright; col. 1, lines 25-30] and an inorganic material (abrasives comprising aluminum oxide) [Wright; col. 6, lines 22-28] (“abrasive elements 144 are preferably formed from or distributed within the matrix material 142”) [emphasis added] [Wright; col. 4, lines 25-30] (Fig. 4), and the second polishing zone comprises a second mixture of the organic material (polyurethane) and the inorganic material (abrasives comprising aluminum oxide) [Wright; col. 6, lines 22-28] (“abrasive elements 144 are preferably formed from or distributed within the matrix material 142”) [emphasis added] [Wright; col. 4, lines 25-30] (Fig. 4), wherein the first mixture has a first mixing ratio between the organic material and the inorganic material (amount of polyurethane versus amount of abrasives) (Fig. 6), the second mixture has a second mixing ratio between the organic material and the inorganic material (amount of polyurethane versus amount of abrasives) (Fig. 6), the second mixing ratio being different from the first mixing ratio (the abrasive region 185 appears to have less abrasives than the abrasive region 185, and thus the ratios would be different) (Fig. 6) (“the first abrasive region 180 has a greater number of abrasive particle 147 per unit area at the planarizing surface 145 than the second abrasive region 185”) [Wright; col. 6, lines 19-21].
	Regarding claim 7, Wright discloses the CMP tool of claim 6, wherein the first mixing ratio (of the abrasive region polishing zone 185) is larger than the second mixing ratio (of the abrasive region polishing zone 180).  The ratio is organic material:inorganic material, or organic_material/inorganic_material.  Therefore, the region with either the highest organic material and/or the lowest inorganic material would have the greater ratio.  Since region 185 has both more polyurethane and less abrasives, then the region 185 has the largest ratio relative to the region 180.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad (US-2005/0211376).
	Regarding claim 10, Prasad (US-2005/0211376) discloses the CMP tool of claim 1, wherein the first polishing zone (hydrophobic region 30) comprises a polymer material (the hydrophilic polymeric material is a thermoplastic polymer or thermoset polymer selected from the group consisting of polyurethanes, polyvinylalcohols, polyvinylacetates, polyvinylchlorides, polyvinylidene chlorides, polycarbonates, polyacrylic acids, polyacrylamides, nylons, polyesters, polyethers, polyamides, polyimides, polyetheretherketones, copolymers thereof, and mixtures thereof. More preferably, the hydrophilic polymeric material is a polyurethane”) [Prasad; paragraph 0019] with a first molecular weight (these materials inherently have a molecular weight), and the second polishing zone (hydrophilic region 40) comprises a polymer material [Prasad; paragraph 0018] with a second molecular weight (the listed materials inherently have a molecular weight) [Prasad; paragraph 0018].
	Regarding claim 11, Prasad discloses the CMP tool of claim 10, wherein the first molecular weight [of the first polishing zone] (hydrophobic region 30) is larger than the second molecular weight [of the second polishing zone] (hydrophilic region 40) (the molecular weight of aluminum oxide).   The hydrophobic polymer material is preferably selected from polyethylene terephthalate (PET has a typical molecular weight of between 8,000-31,000 g/mol) and polycarbonate (polycarbonate typically has a molecular weight of 272.29 g/mol), while the hydrophillic polymer material is preferably selected from polyurethane (88.109 g/mol)

Claim(s) 1, 8, 12, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US-5,984,769).
Regarding claim 1, Bennett (US-5,984,769) discloses a chemical mechanical planarization (CMP) tool comprising:
a platen (platen 30); and
a polishing pad (polishing pad 140) attached to the platen (platen 30) (Figs. 1 and 2), wherein a first surface of the polishing pad (polishing pad 140) facing away from the platen (platen 30) comprises a first polishing zone (W1) and a second polishing zone (W3), wherein the first polishing zone (W1) is a circular region at a center of the first surface of the polishing pad (polishing pad 140) (W1 marks a radius, which extends from the center), and the second polishing zone (W3) is an annular region around the first polishing zone (W1) (Figs. 6 and 7), wherein the first polishing zone (W1) and the second polishing zone (W3) have different surface properties (amount of grooves) (Figs. 6 and 7).
Regarding claim 8, Bennett discloses the CMP tool of claim 1, wherein the first polishing zone and the second polishing zone comprise a same material (polyurethane) but have different grooving patterns (Figs. 6 and 7).
	Regarding claim 12, Bennett (US-5,984,769) discloses a chemical mechanical planarization (CMP) tool comprising:
a carrier (carrier head 80) configured to hold a wafer (10) (Fig. 1);
a platen (platen 30);
a slurry dispenser (52); and
a polishing pad (polishing pad 140) (Fig. 4) attached to the platen (30), wherein a first surface of the polishing pad (140) facing the carrier (carrier head 80) (Figs. 1 and 2) has a plurality of concentric polishing zones (W1, W2, W3, W4), each of the plurality of concentric polishing zones (W1, W2, W3, W4) having a different surface property (amount and/or spacing of grooves) (Fig. 7).
Regarding claim 13, Bennett discloses the CMP tool of claim 12, wherein the plurality of concentric polishing zones comprises:
a first polishing zone (first region W1) at a center of the first surface of the polishing pad and having a circular shape (Fig. 4); and
a second polishing zone (second region W2) around the first polishing zone (W1) and having an annular shape (W1 and W2 are radiuses) (Figs 6, 7, 8).
Regarding claim 17, Bennett discloses the CMP tool of claim 13, wherein the first polishing zone (W1) and the second polishing zone (W2) have different groove patterns (spacing patterns) (Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US-6,062,958) in view of Bennett (US-5,984,769).
	Regarding claim 12, Wright (US-6,062,958) discloses a chemical mechanical planarization (CMP) tool comprising:
a carrier (carrier 130) configured to hold a wafer (wafer 150);
a platen (platen 120); and
a polishing pad (polishing pad 140a) (Fig. 4) attached to the platen (as polishing pad 140 is attached to platen 120 in Figure 2), wherein a first surface of the polishing pad (140a) facing the carrier (carrier 130) has a plurality of concentric polishing zones (zones 180, 185, 187), each of the plurality of concentric polishing zones (180, 185, 187) having a different surface property (Wright shows at least a difference in the surface property of abrasiveness) (Fig. 6) (“an abrasive polishing pad 140(a) that has a first abrasive region 180 with a first abrasiveness, a second abrasive region 185 with a second abrasiveness, and a third abrasive region 187 with a third abrasiveness. In a preferred embodiment, the first abrasiveness of the first region 180 is greater than the second abrasiveness of the second region 185, and the second abrasiveness of the second region 185 is greater than a third abrasiveness of the third region 187.”) [Wright; col. 5, lines 27-35].
Wright fails to disclose a slurry dispenser.  However, Bennett (US-5,984,769) teaches a slurry dispenser (40) for distributing slurry to the surface of a polishing pad (Fig. 1).  Since Wright teaches the desire to use slurry [Wright; col. 1, lines 49-52], it therefore would have been obvious to one of ordinary skill in the art at the time of filing to distribute such slurry using conventional means, such as the slurry dispenser taught by Bennett.
Regarding claim 13, Wright discloses the CMP tool of claim 12, wherein the plurality of concentric polishing zones comprises:
a first polishing zone (187) at a center of the first surface of the polishing pad (140a) (Fig. 4) and having a circular shape (Fig. 4); and
a second polishing zone (180) around the first polishing zone (187) and having an annular shape (Fig. 4).
	Regarding claim 14, Wright discloses the CMP tool of claim 13, wherein a first material of the first polishing zone (187) is an organic material (polyurethane) (“polishing pad 40 may be a conventional polishing pad made from a continuous phase matrix material (e.g., polyurethane)”) [emphasis added] [Wright; col. 1, lines 25-30] (“abrasive elements 144 are preferably formed from or distributed within the matrix material 142”) [emphasis added] [Wright; col. 4, lines 25-30].  
	Regarding claim 15, Wright discloses the CMP tool of claim 14, wherein a second material of the second polishing zone (180) is an inorganic material (where silicon dioxide and aluminum oxide are considered inorganic materials) (“abrasive particles…. include silicon dioxide, cerium oxide, aluminum oxide and. tantalum oxide particles.”) [Wright; col. 6, lines 23-28].
	Regarding claim 16, Wright discloses the CMP tool of claim 15, wherein the plurality of concentric polishing zones (180, 185, 187) further comprises a third polishing zone (185) between the first polishing zone (187) and the second polishing zone (180), the third polishing zone (185) having an annular shape (Fig. 4), wherein a third material of the third polishing zone is a mixture of the organic material (polyurethane pad material) [Wright; col. 1, lines 25-30] [Wright; col. 4, lines 25-30] and the inorganic material (abrasive particles) [Wright; col. 6, lines 23-28].
	Regarding claim 18, Wright discloses a method of operating a chemical mechanical planarization (CMP) tool, the method comprising:
rotating a platen (platen 20 is rotated during polishing) [Wright; col. 1, lines 30-36], the platen (platen 20) having a polishing pad (140a) attached thereof (Figs. 1 and 2), wherein a first surface of the polishing pad (140a, shown as 140 in Figure 2) distal to the platen (120) (Fig. 2) has a plurality of concentric polishing zones (180, 185, 187) with different surface properties (“an abrasive polishing pad 140(a) that has a first abrasive region 180 with a first abrasiveness, a second abrasive region 185 with a second abrasiveness, and a third abrasive region 187 with a third abrasiveness. In a preferred embodiment, the first abrasiveness of the first region 180 is greater than the second abrasiveness of the second region 185, and the second abrasiveness of the second region 185 is greater than a third abrasiveness of the third region 187.”) [Wright; col. 5, lines 27-35];
holding a wafer (wafer 150) using a carrier (carrier 130);
dispensing a slurry (planarizing liquid 44) on the first surface of the polishing pad [Wright; col. 1, lines 49-52]; and
pressing the wafer (wafer 150) against the first surface of the polishing pad (140a) (Fig. 2).
Wright fails to disclose a slurry dispenser.  However, Bennett (US-5,984,769) teaches a slurry dispenser (40) for distributing slurry to the surface of a polishing pad (Fig. 1).  Since Wright teaches the desire to use slurry [Wright; col. 1, lines 49-52], it therefore would have been obvious to one of ordinary skill in the art at the time of filing to distribute such slurry using conventional means, such as the slurry dispenser taught by Bennett.

Allowable Subject Matter
Claims 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-6,135,863 is pertinent to claim 19.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723